Citation Nr: 1227249	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-17 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for dermatophytosis of the feet.



REPRESENTATION

Appellant represented by:	Allen L. Poucher, Jr., Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction is with the RO in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's case has been remanded two times; in August 2010 and again in December 2011.  While the Board already laid out relevant facts in the December 2011 remand, it will reiterate them here.  

The Veteran has been service connected for dermatophytosis of the feet since 1952.  He has been in receipt of a 10 percent evaluation since February 4, 1999.

In October 2008, the Veteran alleged that the service-connected skin disease had spread to between his legs, face, and arms.  See statement.  In a May 2009 letter, the RO properly informed the Veteran that he needed to show evidence that dermatophytosis of the face, arms, and between his legs had existed from service until the present time.  See letter.  In the August 2010 remand, the Board mistakenly reclassified the service-connected disability as, "[D]ermatophytosis of the feet, face, arms, and legs," which implied that the skin disease on other parts of the Veteran's  body was service connected without there being competent evidence of a nexus between the service-connected dermatophytosis of the bilateral foot and any skin disease on the face, arms, and legs.  See remand.  In other words, the Veteran is not competent to state that the skin disease on other parts of his body is the same one for which he is service connected, and no medical professional had attributed any other skin disease to the service-connected disability.  Thus, the Board in its August 2010 remand, committed error when it recharacterized the disability as involving the face, arms and legs.

In a November 2011 rating decision, the RO increased the Veteran's disability evaluation from 10 to 30 percent, and it is clear that the increase was based upon a finding that the skin disease had spread beyond the Veteran's feet.  See rating decision on page 2.  

In the December 2011 remand, the Board explained that it was remanding the claim for two reasons.  One, for the agency of original jurisdiction to issue a rating decision to clarify what other skin disease(s) it determined is/are related to service or the service-connected dermatophytosis of the feet and what skin disease(s) it determined is/are not related to service or the service-connected disability.  Two, the Board found the December 2010 VA examination report was inadequate in that the examiner failed to address information the Board had requested in the August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Appeals Management Center (AMC) provided the Veteran with an examination in February 2012.  The examiner addressed whether the other skin diseases were incurred in service and whether they were attributable to the service-connected disability.  The Board had asked the examiner to opine on the percentage of the body affected by the service-connected disease based on the physical examination by the Veteran and a separate percentage "based on the Veteran's description of the symptoms during an exacerbation."  See remand on page 8.  The examiner addressed the former question.  As to the latter question, the examiner wrote, "It would be speculative to opine the percentage of the body affected by the [service-connected] skin disease during an exacerbation."  The Board finds that this answer is insufficient.  The examiner can listen to the Veteran's report of what symptoms he experiences during an exacerbation, and then make a determination what symptoms are related to the service-connected dermatophytosis and estimate the percentage of the body impacted by the service-connected skin disease.  

Another reason the Board finds a new examination is warranted is that it had neglected to ask the examiner about the other symptoms the Veteran reported, such as swelling and the inability to walk, and whether such symptoms are attributable to the service-connected dermatophytosis of the feet.

Further, the Veteran's representative had requested that the examination be scheduled during the summer months, when the service-connected disability was more exacerbated.  See December 2011 Written Brief Presentation; see also December 2010 VA examination report (where Veteran reported his skin disease gets worse during the summer).  Thus, because of the insufficiency of the February 2012 examination and the specific request by the Veteran's representative, the Board finds that a new examination should be scheduled.

In the December 2011 remand, the Board requested the following in the action paragraphs:  

The RO should issue a rating decision to clarify what other skin disease(s) it has determined is/are related to service or the service-connected dermatophytosis of the bilateral foot and what skin disease(s) it has determined is/are not related to service or the service-connected disability.  In other words, it should issue a decision that grants service connection for the skin disease(s) related to service or the service-connected dermatophytosis of the bilateral foot and/or denies service connection for the skin disease(s) that are not related to service or the service-connected disability.  See letter to Veteran dated May 13, 2009.

See remand on pages 8-9.

The failure to issue the requested rating decision requires a remand.  See Stegall, 11 Vet. App. 268.

Lastly, the most recent VA treatment records in the claims file are from August 2009.  Thus, the RO should request any treatment records from that time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should issue a rating decision to clarify what other skin disease(s) it has determined is/are related to service or the service-connected dermatophytosis of the bilateral foot and what skin disease(s) it has determined is/are not related to service or the service-connected disability.  In other words, it should issue a decision that grants service connection for the skin disease(s) related to service or the service-connected dermatophytosis of the bilateral foot and/or denies service connection for the skin disease(s) that are not related to service or the service-connected disability.  See letter to Veteran dated May 13, 2009.

2.  Obtain outstanding VA treatment records from August 2009.

3.  Schedule the Veteran for a VA examination for the purposes of ascertaining the severity of the Veteran's service-connected dermatophytosis of the feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that the claims folder was reviewed.  The examiner should record the frequency and duration and the specific symptoms of the Veteran's reported exacerbations of the service-connected skin disorder.  

The examiner is informed that, at this time, the Veteran is service connected for dermatophytosis of the feet and no other skin diseases.  He has reported swelling in his feet, having difficulty walking, and being prescribed a motorized wheelchair due to his feet.  See August 2006 and March 2007 statements from the Veteran.  VA treatment records show that examiners have noted the Veteran's feet have edema.  See December 2006 and August 2007 VA treatment records.  A May 7, 2008, VA treatment record shows the examiner noted the Veteran had a history of Parkinson's disease, hip arthralgia, cerebrovascular accident, hypertension, and degenerative joint disease.  The examiner is asked to address the following questions:

   (i)  What symptoms are attributable to the service-connected dermatophytosis of the feet?  Please address whether the reported swelling of the toes and/or feet is a manifestation of dermatophytosis of the feet?  Also, is the Veteran's difficulty walking due to dermatophytosis of the feet?  
   
   (ii)  Please opine as to the percentage of the body affected by the skin disease(s) based on the current physical examination and a separate percentage based on the Veteran's description of the symptoms during an exacerbation.  As to the latter percentage (percentage during an exacerbation), if the Veteran is not examined while he has an exacerbation, the examiner should base this determination on the Veteran's report of what symptoms he experiences during an exacerbation, and then make a determination what symptoms are related to the service-connected dermatophytosis and estimate the percentage of the body impacted by the service-connected skin disease of the feet.  A complete rationale for any opinion offered must be included in the report.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an increased rating for dermatophytosis of the feet.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

